FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         FEB 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

VIRGINIA DUNCAN; RICHARD LEWIS;                 No.    19-55376
PATRICK LOVETTE; DAVID
MARGUGLIO; CHRISTOPHER                          D.C. No.
WADDELL; CALIFORNIA RIFLE &                     3:17-cv-01017-BEN-JLB
PISTOL ASSOCIATION, INC., a California          Southern District of California,
corporation,                                    San Diego

                Plaintiffs-Appellees,           ORDER

  v.

XAVIER BECERRA, in his official capacity
as Attorney General of the State of
California,

                Defendant-Appellant.



THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.

       Judges Owens and Bress did not participate in the deliberations or vote in

this case.